     Case 2:19-cv-04350-RSWL-AFM Document 14 Filed 08/16/19 Page 1 of 2 Page ID #:72



 1     SEYFARTH SHAW LLP
       KENNETH L. WILTON (SBN 126557)
 2     kwilton@seyfarth.com
       2029 Century Park East, Suite 3500
 3     Los Angeles, California 90067-3021
       Telephone: (310) 277-7200
 4     Facsimile: (310) 201-5219
 5
 6     Attorney for Defendant
       ANKER PLAY PRODUCTION, LLC
 7
 8
 9                                    UNITED STATES DISTRICT COURT
10                               CENTRAL DISTRICT OF CALIFORNIA
11
12     LANARD TOYS LIMITED,                              Case No. 2:19-cv-04350-RSWL-AFM
13                       Plaintiff,                      DEFENDANT ANKER PLAY
                                                         PRODUCTS, LLC’S CORPORATE
14              v.                                       DISCLOSURE STATEMENT [FED.
                                                         R. CIV. P. 7.1]
15     ANKER PLAY PRODUCTS, LLC,
16                       Defendant.
17
                                                         Complaint Filed: May 20, 2019
18
19              TO THE COURT AND ALL PARTIES OF RECORD:
20              Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned,
21     counsel of record for Defendant ANKER PLAY PRODUCTION, LLC certifies that
22     Defendant ANKER PLAY PRODUCTION, LLC is a nongovernmental corporate party
23     in the above-captioned action.
24              1.    Anker Play Products, LLC does not have a parent company.
25              2.    IG-Design Group-Americas entity, owns 51% of Anker Play Products, LLC.
26     IG-Design Group-Americas is the wholly owned subsidiary of IG Design Group PLC, a
27     public company.
28
                                                     1
                                                          DEFENDANT ANKER PLAY PRODUCTS, LLC’S
                                                CORPORATE DISCLOSURE STATEMENT [FED. R. CIV. P. 7.1]
       58646544v.1
     Case 2:19-cv-04350-RSWL-AFM Document 14 Filed 08/16/19 Page 2 of 2 Page ID #:73



 1              3.   Other than set forth herein, there is no publicly held corporation, not a party
 2     to this case, that has a financial interest in the outcome of this case.
 3              4.   There are no other persons or entities that may have an interest in the
 4     outcome of this case.
 5
 6     DATED: August 16, 2019                            Respectfully submitted,
 7                                                       SEYFARTH SHAW LLP
 8
 9                                                       By:    /s/ Kenneth L. Wilton
                                                               Kenneth L. Wilton
10                                                             Attorneys for Defendant
                                                               ANKER PLAY PRODUCTS, LLC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
                                                          DEFENDANT ANKER PLAY PRODUCTS, LLC’S
                                                CORPORATE DISCLOSURE STATEMENT [FED. R. CIV. P. 7.1]
       58646544v.1
